


Exhibit 10.43




IDACORP, Inc.
2000 LONG-TERM INCENTIVE AND COMPENSATION PLAN
RESTRICTED STOCK AGREEMENT
(Time vesting)
  
[Date]




[Name]


In accordance with the terms of the 2000 Long-Term Incentive and Compensation
Plan (the "Plan"), pursuant to action of the Compensation Committee (the
"Committee") of the Board of Directors, IDACORP, Inc. (the "Company") hereby
grants to you (the "Participant"), subject to the terms and conditions set forth
in this Restricted Stock Agreement (including Annex A hereto and all documents
incorporated herein by reference), an award of restricted shares of Company
common stock (the "Restricted Stock"), as set forth below:
Date of Grant:
_______________
Number of Shares of Restricted Stock:
_______________
Restricted Period:
__________ through __________
Vesting Schedule:
All of the Shares of Restricted Stock subject to this Award shall vest on
______________ if the Participant remains employed through the Restricted
Period.

THESE SHARES OF RESTRICTED STOCK ARE SUBJECT TO FORFEITURE AS PROVIDED IN ANNEX
A AND THE PLAN.
Further terms and conditions of the Award are set forth in Annex A hereto, which
is an integral part of this Restricted Stock Agreement.




--------------------------------------------------------------------------------




All terms, provisions and conditions applicable to the Award set forth in the
Plan and not set forth herein are hereby incorporated by reference herein. To
the extent any provision hereof is inconsistent with the Plan, the Plan will
govern.  The Participant hereby acknowledges receipt of a copy of this
Restricted Stock Agreement including Annex A hereto and a copy of the Plan and
agrees to be bound by all the terms and provisions hereof and thereof.
  
IDACORP, Inc.
 
By:______________________________
  


Agreed:
 
________________________________
[Name]




Address:
________________________________
________________________________


Attachment:  Annex A
 






--------------------------------------------------------------------------------




ANNEX A
TO
IDACORP, INC. RESTRICTED STOCK PLAN
RESTRICTED STOCK AGREEMENT
It is understood and agreed that the Award of Restricted Stock evidenced by the
Restricted Stock Agreement to which this is annexed is subject to the following
additional terms and conditions:
1.    Forfeiture and Transfer Restrictions.
A.
Forfeiture Restrictions.  Except as provided otherwise in Section 2 of this
Annex A, if the Participant's employment is terminated during the Restricted
Period, the Shares of Restricted Stock subject to this Award shall be forfeited
as of the date of termination.

B.
Transfer Restrictions.  The Restricted Stock may not be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated during the Restricted
Period.

2.    Termination of Employment. If the Participant's employment is terminated
during the Restricted Period (i) due to the Participant's death or disability or
(ii) with the approval of the Committee due to the Participant's retirement, the
Restricted Stock shall vest on the date of such termination of employment
(unless the date of termination of employment is the final day of the Restricted
Period, in which case the Restricted Stock shall vest on the Vesting Schedule
date set forth on page 1 of the Restricted Stock Agreement) with respect to a
prorated number of Shares of Restricted Stock determined by multiplying the
total number of Shares subject to this Award times a fraction, the numerator of
which is the number of whole months having elapsed during the Restricted Period
as of the date of such termination of employment and the denominator of which is
the total number of whole months in the Restricted Period. For purposes of this
Section 2, determination of whether a Participant's employment is terminated due
to the Participant's retirement shall be made in the sole discretion of the
Committee and the Committee's determination shall be final.
3.    Vesting of Restricted Stock.  Except as provided otherwise in Article 14
of the Plan and Sections 1 or 2 of this Annex A, the Restricted Stock shall vest
in accordance with the Vesting Schedule set forth in the Restricted Stock
Agreement. Any Shares that do not vest shall be forfeited.
4.    Voting Rights, Dividends and Custody. The Participant shall be entitled to
vote and receive regular cash dividends paid with respect to the Shares subject
to this Award during the Restricted Period; provided, however, that in no event
shall the Participant vote or receive dividends paid with respect to any
forfeited Shares on or after the date of forfeiture. The Shares subject to this
Award shall be registered in the name of the Participant and held in the
Company's custody during the Restricted Period.
5.    Tax Withholding.  The Company may make such provisions as are necessary
for the withholding of all applicable taxes on the Restricted Stock, in
accordance with Article 15 of the Plan. With respect to the minimum statutory
tax withholding required with respect to the Restricted Stock, the Participant
may elect to satisfy such withholding requirement by having the Company withhold
Shares from this Award.
6.    Ratification of Actions.  By accepting this Award or other benefit under
the Plan, the Participant and each person claiming under or through him shall be
conclusively deemed to have indicated the Participant's acceptance and
ratification of, and consent to, any action taken under the Plan or the Award by
IDACORP, Inc.
7.    Notices.  Any notice hereunder to IDACORP, Inc. shall be addressed to its
office at 1221 West Idaho Street, Boise, Idaho 83702; Attention: Manager of
Compensation, and any notice hereunder to the Participant shall be addressed to
him or her at the address specified on the Restricted Stock Agreement, subject
to the right of either party to designate at any time hereafter in writing some
other address.
8.    Definitions.  Capitalized terms not otherwise defined herein shall have
the meanings given them in the Plan.
9.    Governing Law and Severability.  To the extent not preempted by Federal
law, the Restricted Stock Agreement will be governed by and construed in
accordance with the laws of the State of Idaho, without regard to conflicts of
law provisions.  In the event any provision of the Restricted Stock Agreement
shall be held illegal or invalid for any reason, the illegality or invalidity




--------------------------------------------------------------------------------




shall not affect the remaining parts of the Restricted Stock Agreement, and the
Restricted Stock Agreement shall be construed and enforced as if the illegal or
invalid provision had not been included.


10.    Additional Information. Please see Exhibit A for additional information
regarding the performance shares and related matters.






--------------------------------------------------------------------------------




Exhibit A


Dear Participant -


A copy of the 2000 IDACORP, Inc. Long Term Incentive and Compensation Plan
(“LTIP”) and supplemental information is available on the Idaho Power Company
Intranet site. You may access the LTIP and supplemental information by clicking
the following link: ________.


Additionally, IDACORP will make available to you without charge, upon your
written or oral request, a copy of any and all documents incorporated by
reference in Item 3 of Part II of the latest Registration Statement on Form S-8
relating to the LTIP (which documents are incorporated by reference in the
Section 10(a) prospectus) and any other documents required to be delivered to
employees pursuant to Rule 428(b) of the Securities Act of 1933, as amended.
This includes, but is not limited to, the most recently filed version of
IDACORP’s Annual Report on Form 10-K. IDACORP’s most recent Annual Report on
Form 10-K is also available on the IDACORP website.


This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933.








